                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 1 of 19 Page ID #:33



                                                                                                  VENABLE LLP
                                                                                              1   Ari N. Rothman (SBN 296568)
                                                                                                   anrothman@venable.com
                                                                                              2   Witt W. Chang (SBN 281721)
                                                                                                   wwchang@venable.com
                                                                                              3   2049 Century Park East, Suite 2300
                                                                                                  Los Angeles, CA 90067
                                                                                              4   Telephone: (310) 229-9900
                                                                                                  Facsimile: (310) 229-9901
                                                                                              5
                                                                                                  Attorneys for Defendant
                                                                                              6   MIKE BLOOMBERG 2020, INC.
                                                                                              7

                                                                                              8                       UNITED STATES DISTRICT COURT
                                                                                              9                     CENTRAL DISTRICT OF CALIFORNIA
                                                                                             10                               WESTERN DIVISION
                                                                                             11   RAMZI ABED, MICHAEL FLOWERS, CASE NO. 2:20-cv-02231-CBM-JC
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                  LAUREN LEVITT, and
                                                                                             12   CHRISTOPHER MYRICK, individually Hon. Consuelo B. Marshall
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                                  and on behalf of all others similarly Courtroom 8B – First Street
                                                                                             13   situated and the general public,
                                                                             310-229-9900




                                                                                                                                        DEFENDANT MIKE BLOOMBERG
                                                                                             14                       Plaintiffs,       2020, INC.’S NOTICE OF MOTION
                                                                                                                                        AND MOTION TO DISMISS THE
                                                                                             15                v.                       COMPLAINT PURSUANT TO FED.
                                                                                                                                        R. CIV. P. 12(b)(6), OR IN THE
                                                                                             16   MIKE BLOOMBERG 2020, INC., a          ALERNATIVE, TO STAY;
                                                                                                  Delaware corporation; and DOES 1 thru MEMORANDUM OF POINTS AND
                                                                                             17   10, inclusive,                        AUTHORITIES IN SUPPORT
                                                                                                                                        THEREOF
                                                                                             18                       Defendants.
                                                                                                                                        [Filed concurrently with Declaration of
                                                                                             19                                         Witt W. Chang and [Proposed] Order]
                                                                                             20                                             Date:           June 16, 2020
                                                                                                                                            Time:           10:00 a.m.
                                                                                             21                                             Courtroom:      8B
                                                                                             22                                             Action Filed:   March 6, 2020
                                                                                                                                            Trial Date:     None set
                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                                  49066931
                                                                                                  DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 2 of 19 Page ID #:34



                                                                                              1              TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
                                                                                              2   RECORD:
                                                                                              3              PLEASE TAKE NOTICE that, on June 16, 2020, at 10:00 a.m., or as soon
                                                                                              4   thereafter as counsel may be heard in Courtroom 8B of the above-entitled Court,
                                                                                              5   located at 350 West First Street, Los Angeles, CA 90012, defendant Mike
                                                                                              6   Bloomberg 2020, Inc. (“MB2020”) will and hereby does move pursuant to FRCP
                                                                                              7   12(b)(6) to dismiss plaintiffs’ complaint for failure to state a claim upon which relief
                                                                                              8   can be granted; or in the alternative, for an order staying this action pending the
                                                                                              9   United States Supreme Court’s forthcoming decision in Barr v. Am. Ass’n. of
                                                                                             10   Political Consultants, No. 19-631 (U.S. Jan. 10, 2020), argued May 6, 2020.
                                                                                             11              Plaintiffs’ two-count complaint for violations of the Telephone Consumer
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   Protection Act (“TCPA”), 47 U.S.C. § 227, fails to state a claim upon which relief
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                             13   can be granted because plaintiffs fail to allege facts sufficient to make the required
                                                                             310-229-9900




                                                                                             14   threshold showing that the text messages that are the subject of this suit were sent
                                                                                             15   by an “automatic telephone dialing system” as that term is defined by the TCPA.
                                                                                             16   Specifically, plaintiffs fail properly to allege that Hustle, the software allegedly used
                                                                                             17   to send the text messages, had “the capacity—(A) to store or produce telephone
                                                                                             18   numbers to be called, using a random or sequential number generator; and (B) to dial
                                                                                             19   such numbers.” 47 U.S.C. § 227(a)(1) (emphasis added). Plaintiffs’ failure to do so
                                                                                             20   is fatal, as a matter of law, to the maintenance of their claims under the TCPA.
                                                                                             21              In the alternative to dismissal, this case should be stayed pending the Supreme
                                                                                             22   Court’s upcoming decision in Barr, which could result in the invalidation of the
                                                                                             23   TCPA’s automatic-call ban provision—the sole basis of plaintiffs’ claims.
                                                                                             24              This motion is made following the conference of counsel pursuant to Central
                                                                                             25   District Local Rule 7-3 which took place on May 13, 2020. See Declaration of Witt
                                                                                             26   W. Chang ¶ 2.
                                                                                             27              This Motion is based on this Notice of Motion, the attached Memorandum of
                                                                                             28   Points and Authorities, the concurrently filed Declaration of Witt W. Chang, all

                                                                                                  49066931                                       1
                                                                                                  DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 3 of 19 Page ID #:35



                                                                                              1   pleadings and papers on file or deemed to be on file in this action, all matters
                                                                                              2   incorporated by reference into the complaint, such other matters of which this Court
                                                                                              3   may take judicial notice, including any papers filed in or transcripts of hearings
                                                                                              4   conducted in this action, and any further evidence and argument as may be presented
                                                                                              5   at or before the hearing on this matter.
                                                                                              6

                                                                                              7    Dated: May 18, 2020                       VENABLE LLP
                                                                                              8
                                                                                                                                             By: /s/ Ari N. Rothman
                                                                                              9                                                   Ari N. Rothman
                                                                                                                                                  Witt W. Chang
                                                                                             10                                              Attorneys for Defendant
                                                                                                                                             MIKE BLOOMBERG 2020, INC.
                                                                                             11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                             13
                                                                             310-229-9900




                                                                                             14

                                                                                             15

                                                                                             16

                                                                                             17

                                                                                             18

                                                                                             19

                                                                                             20

                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                                  49066931                                   2
                                                                                                  DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 4 of 19 Page ID #:36



                                                                                              1                                             TABLE OF CONTENTS
                                                                                              2                                                                                                                          Page
                                                                                              3   I.         INTRODUCTION .........................................................................................1
                                                                                              4   II.        ALLEGATIONS IN THE COMPLAINT .....................................................2
                                                                                              5   III.       LEGAL STANDARD ...................................................................................2
                                                                                              6   IV.        ARGUMENT ................................................................................................3
                                                                                              7              A.       The Complaint Should Be Dismissed Because Plaintiffs Fail To
                                                                                                                      Allege Facts Showing That An ATDS Was Used To Send The
                                                                                              8                       Text Messages At Issue ......................................................................3
                                                                                              9                       1.       Plaintiffs Fail to Allege That Hustle Has The Capacity To
                                                                                                                               Store Numbers, Or Produce Them Using A Sequential
                                                                                             10                                Number Generator ....................................................................4
                                                                                             11                       2.       Plaintiffs Fail To Allege That Hustle Has The Capacity
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                                               To Text Phone Numbers Automatically ...................................5
                                                                                             12
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                                                      3.       It Cannot Otherwise Be Inferred That An ATDS Was
                                                                                             13                                Used ..........................................................................................6
                                                                             310-229-9900




                                                                                             14              B.       In the Alternative, the Court Should Stay The Action Pending
                                                                                                                      The Supreme Court’s Decision in Barr ..............................................8
                                                                                             15
                                                                                                                      1.       The Upcoming Decision in Barr “Bears Upon” This Case .....8
                                                                                             16
                                                                                                                      2.       The Traditional Factors Favor Staying This Action .................9
                                                                                             17
                                                                                                                               a.       Plaintiffs Would Not Be Prejudiced By A Stay ............ 9
                                                                                             18
                                                                                                                               b.       MB2020 Would Be Prejudiced By A Stay ................. 10
                                                                                             19
                                                                                                                               c.       A Stay Is The Most Judicially Economic Result ........ 11
                                                                                             20
                                                                                                  V.         CONCLUSION ...........................................................................................12
                                                                                             21

                                                                                             22

                                                                                             23

                                                                                             24

                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28

                                                                                                  49066931                                                       i
                                                                                                  DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 5 of 19 Page ID #:37



                                                                                              1
                                                                                                                                          TABLE OF AUTHORITIES

                                                                                              2                                                                                                                      Page(s)
                                                                                              3   Federal Cases
                                                                                              4
                                                                                                  Abu-Hajar v. AutoNation, Inc.,
                                                                                              5     No. CV1703505BROAGRX, 2017 WL 10591886 (C.D. Cal. Aug.
                                                                                                    17, 2017) ............................................................................................................. 11
                                                                                              6

                                                                                              7   Ammons v. Diversified Adjustment Serv., Inc.,
                                                                                                    No. 218CV06489ODWMAAX, 2019 WL 5064840 (C.D. Cal. Oct.
                                                                                              8     9, 2019) ................................................................................................................. 5
                                                                                              9
                                                                                                  Armstrong v. Investor’s Bus. Daily, Inc.,
                                                                                             10     No. CV182134MWFJPRX, 2018 WL 6787049 (C.D. Cal. Dec. 21,
                                                                                                    2018) ..................................................................................................................... 7
                                                                                             11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   Ashcroft v. Iqbal,
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                                     556 U.S. 662 (2009) ............................................................................................. 3
                                                                                             13
                                                                             310-229-9900




                                                                                                  Barr v. Am. Ass’n of Political Consultants, Inc.,
                                                                                             14
                                                                                                    140 S. Ct. 812 (2020) ..................................................................................... 9, 10
                                                                                             15
                                                                                                  Bell Atlantic Corp. v. Twombly,
                                                                                             16      550 U.S. 544 (2007) ............................................................................................. 3
                                                                                             17
                                                                                                  Boger v. Citrix Sys., Inc.,
                                                                                             18     No. 8:19-CV-01234-PX, 2020 WL 1939702 (D. Md. Apr. 22,
                                                                                                    2020) ................................................................................................................... 12
                                                                                             19

                                                                                             20   Cahill v. Liberty Mut. Ins. Co.,
                                                                                                    80 F.3d 336 (9th Cir. 1996) .................................................................................. 2
                                                                                             21
                                                                                                  CMAX, Inc. v. Hall,
                                                                                             22
                                                                                                    300 F.2d 265 (9th Cir. 1962) ................................................................................ 9
                                                                                             23
                                                                                                  Cousins v. Lockyer,
                                                                                             24     568 F.3d 1063 (9th Cir. 2009) .............................................................................. 8
                                                                                             25
                                                                                                  Daniels-Hall v. Nat’l Educ. Ass’n,
                                                                                             26     629 F.3d 992 (9th Cir. 2010) ................................................................................ 6
                                                                                             27   Doerken v. USAA Sav. Bank,
                                                                                             28     No. CV 16-08824-RSWL-MRW, 2017 WL 1534186 (C.D. Cal.
                                                                                                    Apr. 26, 2017)..................................................................................................... 10
                                                                                                  49066931                                                       ii
                                                                                                  DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 6 of 19 Page ID #:38



                                                                                              1
                                                                                                  Duguid v. Facebook, Inc.,
                                                                                                    926 F.3d 1146 (9th Cir. 2019) .............................................................................. 9
                                                                                              2
                                                                                                  Eric B. Fromer Chiropractic, Inc. v. New York Life Ins. & Annuity
                                                                                              3
                                                                                                     Corp.,
                                                                                              4      No. CV 15-04767-AB (JCX), 2015 WL 6579779 (C.D. Cal. Oct.
                                                                                                     19, 2015) ............................................................................................................. 11
                                                                                              5

                                                                                              6   Errington v. Time Warner Cable Inc.,
                                                                                                     No. 215CV02196RSWLDTB, 2016 WL 2930696 (C.D. Cal. May
                                                                                              7      18, 2016) ............................................................................................................. 10
                                                                                              8
                                                                                                  Flores v. Adir Int’l, LLC,
                                                                                              9      685 F. App’x 533 (9th Cir. 2017) ..................................................................... 6, 7
                                                                                             10   Fontes v. Time Warner Cable, Inc.,
                                                                                             11     No. CV14-2060-CAS(CWX), 2015 WL 9272790 (C.D. Cal. Dec.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                    17, 2015) ............................................................................................................. 10
                                                                                             12
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                                  Gerritsen v. Warner Bros. Entm’t Inc.,
                                                                                             13
                                                                             310-229-9900




                                                                                                    112 F. Supp. 3d 1011 (C.D. Cal. 2015) ................................................................ 2
                                                                                             14
                                                                                                  Halliwell v. A-T Sols.,
                                                                                             15     No. 13-CV-2014-H (KSC), 2014 WL 4472724 (S.D. Cal. Sept. 10,
                                                                                             16     2014) ..................................................................................................................... 8

                                                                                             17   Kolloukian v. Uber Techs., Inc.,
                                                                                                    No. CV 15-2856-PSG-JEM, 2015 WL 9598782 (C.D. Cal. Dec.
                                                                                             18
                                                                                                    14, 2015) ............................................................................................................. 10
                                                                                             19
                                                                                                  Lacy v. Comcast Cable Commc’ns, LLC,
                                                                                             20      No. 3:19-CV-05007-RBL, 2020 WL 2041755 (W.D. Wash. Apr.
                                                                                             21      28, 2020) ............................................................................................................. 12
                                                                                             22   Landis v. N. Am. Co.,
                                                                                                    299 U.S. 248 (1936) ............................................................................................. 8
                                                                                             23

                                                                                             24   Leyva v. Certified Grocers of Cal., Ltd.,
                                                                                                     593 F.2d 857 (9th Cir. 1979) ................................................................................ 8
                                                                                             25
                                                                                                  Lockyer v. Mirant Corp.,
                                                                                             26
                                                                                                     398 F.3d 1098 (9th Cir. 2005) .............................................................................. 8
                                                                                             27

                                                                                             28

                                                                                                  49066931                                                       iii
                                                                                                  DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 7 of 19 Page ID #:39



                                                                                              1
                                                                                                  Marks v. Crunch San Diego, LLC,
                                                                                                    904 F.3d 1041 (9th Cir. 2018), cert. dismissed, 139 S. Ct. 1289,
                                                                                              2     203 L. Ed. 2d 300 (2019).................................................................................. 1, 4
                                                                                              3
                                                                                                  Mata v. Veros Credit, LLC,
                                                                                              4     No. SACV1698DOCJCGX, 2017 WL 2644633 (C.D. Cal. Jan. 20,
                                                                                                    2017) ..................................................................................................................... 5
                                                                                              5

                                                                                              6   McArdle v. AT&T Mobility LLC,
                                                                                                    No. C 09-1117, 2010 WL 2867305 (N.D. Cal. July 20, 2010) .......................... 11
                                                                                              7
                                                                                                  Meyer v. Portfolio Recovery Assocs.,
                                                                                              8
                                                                                                    LLC, 707 F.3d 1036 (9th Cir. 2012) .................................................................... 3
                                                                                              9
                                                                                                  Mier v. Owens,
                                                                                             10     57 F.3d 747 (9th Cir. 1995) .................................................................................. 2
                                                                                             11
                                                                                                  Mina v. Red Robin Int’l, Inc.,
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12     No. CV189472PSGGJSX, 2019 WL 8108718 (C.D. Cal. Oct. 15,
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                                    2019) ..................................................................................................................... 7
                                                                                             13
                                                                             310-229-9900




                                                                                             14   Moss v. United States Secret Service,
                                                                                                    572 F.3d 962 (9th Cir. 2009) ................................................................................ 3
                                                                                             15
                                                                                                  Nakai v. Charter Commc’ns, Inc.,
                                                                                             16
                                                                                                    No. CV 19-8035-GW-SSX, 2020 WL 1908949 (C.D. Cal. Apr. 15,
                                                                                             17     2020) ................................................................................................................... 12
                                                                                             18   Satterfield v. Simon & Schuster, Inc.,
                                                                                             19      569 F.3d 946 (9th Cir. 2009) ................................................................................ 3

                                                                                             20   Seefeldt v. Entertainment Consulting Int’l LLC,
                                                                                                     No. 4:19-cv-00188, 2020 WL 905844 (E.D. Mo. Feb. 25, 2020)...................... 12
                                                                                             21

                                                                                             22   Stone v. Sterling Infosystems, Inc.,
                                                                                                     No. 2:15-CV-00711-MCE, 2015 WL 4602968 (E.D. Cal. Jul. 29,
                                                                                             23      2015) ................................................................................................................... 11
                                                                                             24
                                                                                                  Wright v. EXP Realty, LLC,.
                                                                                             25     No. 618CV1851ORL40EJK, 2020 WL 1149906 (M.D. Fla. Feb. 7,
                                                                                                    2020) ................................................................................................................... 12
                                                                                             26

                                                                                             27   Federal Statutes
                                                                                             28   47 U.S.C. § 227(a)(1) ............................................................................................ 1, 4

                                                                                                  49066931                                                       iv
                                                                                                  DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 8 of 19 Page ID #:40



                                                                                              1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                              2   I.         INTRODUCTION
                                                                                              3              The Court should dismiss plaintiffs’ complaint because they failed to allege
                                                                                              4   that an “automatic telephone dialing system” (“ATDS”) was used to send the text
                                                                                              5   messages upon which they sued as required to maintain their claims for alleged
                                                                                              6   statutory violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227
                                                                                              7   (“TCPA”). The factual allegations in the complaint are insufficient even to infer,
                                                                                              8   much less establish, that Hustle, the software allegedly used to send the text
                                                                                              9   messages, had “the capacity—(A) to store or produce telephone numbers to be
                                                                                             10   called, using a random or sequential number generator; and (B) to dial such
                                                                                             11   numbers.” 47 U.S.C. § 227(a)(1) (emphasis added); see also Marks v. Crunch San
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018), cert. dismissed, 139 S. Ct. 1289,
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                             13   203 L. Ed. 2d 300 (2019). In fact, the words “store” and “produce” appear only once
                                                                             310-229-9900




                                                                                             14   when plaintiffs quote the statute in paragraph thirteen of their complaint. And,
                                                                                             15   plaintiffs have not alleged any facts about the text messages such that it would be
                                                                                             16   reasonable to infer that an ATDS was used to send them. Thus, plaintiffs fail to state
                                                                                             17   claims under the TCPA and the Court should dismiss their claims.
                                                                                             18              Alternatively, the Court should stay this litigation pending the United States
                                                                                             19   Supreme Court’s forthcoming decision in Barr v. Am. Ass’n. of Political
                                                                                             20   Consultants, No. 19-631 (U.S. Jan. 10, 2020), argued May 6, 2020 (“Barr”). In
                                                                                             21   Barr, the Supreme Court will decide whether the statutory provision of the TCPA
                                                                                             22   over which plaintiffs here have sued is constitutional and could invalidate that
                                                                                             23   provision, thereby disposing of plaintiffs’ lawsuit. A stay pending the Supreme
                                                                                             24   Court’s decision will not prejudice any party, especially given that the ongoing
                                                                                             25   COVID-19 pandemic will make many litigation tasks difficult if not impossible until
                                                                                             26   restrictions ease and the alleged violations are not ongoing. Staying the litigation
                                                                                             27   also will conserve judicial and party resources. By contrast, if no stay is issued, the
                                                                                             28

                                                                                                  49066931                                      1
                                                                                                  DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 9 of 19 Page ID #:41



                                                                                              1   parties and the Court’s efforts could be rendered entirely moot if the Supreme Court
                                                                                              2   invalidates the TCPA provision that is the basis for this lawsuit.
                                                                                              3   II.        ALLEGATIONS IN THE COMPLAINT
                                                                                              4              Plaintiffs allege that an unidentified number of “impersonal and generic” text
                                                                                              5   messages “promoting the 2020 presidential campaign of Michael Rubens
                                                                                              6   Bloomberg” were sent to them without their prior express written consent. (Compl.
                                                                                              7   ¶¶ 16-17.) Plaintiffs claim that the text messages at issue were sent using Hustle, “a
                                                                                              8   software based text messaging platform that promotes having the ability to send
                                                                                              9   thousands of messages in minutes.” (Id. ¶ 17.)
                                                                                             10              According to plaintiffs, Hustle “enables campaigns like that of DEFENDANT
                                                                                             11   BLOOMBERG to send literally ‘thousands of messages in minutes,’” and its website
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                             12   allegedly states “‘Hustle is built for organizations to text contacts that they have a
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                             13   pre-existing relationship with, in a compliant way. Organizations can text anyone
                                                                             310-229-9900




                                                                                             14   who previously provided their contact information . . . .’” (Id. ¶ 19.) Hustle’s website
                                                                                             15   allegedly also references “its software’s ability to confer the power to ‘carry out over
                                                                                             16   a thousand conversations per hour.’” (Id. ¶ 20.)
                                                                                             17              Based on these allegations, plaintiffs attempt to state claims for “Knowing
                                                                                             18   and/or Willful Violations of the Telephone Consumer Protection Act” (see id. ¶¶ 39-
                                                                                             19   44), and “Violations of the Telephone Consumer Protection Act.” (see id. ¶¶ 45-50.)
                                                                                             20   III.       LEGAL STANDARD
                                                                                             21              A Rule 12(b)(6) motion tests the legal sufficiency of the claims asserted in a
                                                                                             22   complaint. Dismissal is proper where there is a “lack of a cognizable legal theory”
                                                                                             23   or an “absence of sufficient facts alleged under a cognizable legal theory.” Gerritsen
                                                                                             24   v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015) (citing
                                                                                             25   Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1988)).
                                                                                             26              For the purposes of a motion to dismiss, all factual allegations pleaded in the
                                                                                             27   complaint are assumed to be true. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–
                                                                                             28   38 (9th Cir. 1996); Mier v. Owens, 57 F.3d 747, 750 (9th Cir. 1995). However,

                                                                                                  49066931                                       2
                                                                                                  DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 10 of 19 Page ID #:42



                                                                                               1   Supreme Court precedent prohibits courts from accepting as true unreasonable
                                                                                               2   inferences or conclusory legal allegations cast in the form of factual allegations. Bell
                                                                                               3   Atlantic Corp. v. Twombly, 550 U.S. 544, 553–56 (2007) (“While a complaint
                                                                                               4   attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual
                                                                                               5   allegations, a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to
                                                                                               6   relief’ requires more than labels and conclusions, and a formulaic recitation of the
                                                                                               7   elements of a cause of action will not do.”). Thus, a complaint must “contain
                                                                                               8   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
                                                                                               9   on its face.’ [. . .] A claim has facial plausibility when the plaintiff pleads factual
                                                                                              10   content that allows the court to draw the reasonable inference that the defendant is
                                                                                              11   liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12   also Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13   to relief above the speculative level, on the assumption that all the allegations in the
                                                                             310-229-9900




                                                                                              14   complaint are true (even if doubtful in fact)” (citations omitted)); Moss v. United
                                                                                              15   States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009) (“[F]or a complaint to
                                                                                              16   survive a motion to dismiss, the non-conclusory ‘factual content,’ and reasonable
                                                                                              17   inferences from that content, must be plausibly suggestive of a claim entitling the
                                                                                              18   plaintiff to relief,” citing Iqbal and Twombly).
                                                                                              19   IV.        ARGUMENT
                                                                                              20              A.   The Complaint Should Be Dismissed Because Plaintiffs Fail To
                                                                                              21                   Allege Facts Showing That An ATDS Was Used To Send The Text
                                                                                              22                   Messages At Issue
                                                                                              23              To maintain their TCPA claims, plaintiffs must allege that an “automatic
                                                                                              24   telephone dialing system,” or ATDS, was used to send the text messages upon which
                                                                                              25   they sue. Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir.
                                                                                              26   2012) (claim under TCPA requires plaintiffs to establish that “(1) the defendant
                                                                                              27   called a cellular telephone number; (2) using an automatic telephone dialing system;
                                                                                              28   (3) without the recipient’s prior express consent.”); see also Satterfield v. Simon &

                                                                                                   49066931                                    3
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 11 of 19 Page ID #:43



                                                                                               1   Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009) (text message constitutes a call
                                                                                               2   under the TCPA).
                                                                                               3              To qualify as an ATDS under the TCPA, the equipment used to send the text
                                                                                               4   messages must have had “the capacity—(A) to store or produce telephone numbers
                                                                                               5   to be called, using a random or sequential number generator; and (B) to dial such
                                                                                               6   numbers.” 47 U.S.C. § 227(a)(1) (emphasis added).
                                                                                               7                    1.     Plaintiffs Fail to Allege That Hustle Has The Capacity To Store
                                                                                               8                           Numbers, Or Produce Them Using A Sequential Number
                                                                                               9                           Generator
                                                                                              10              It is plaintiffs’ burden to show that Hustle, the alleged ATDS, has the capacity
                                                                                              11   either to store telephone numbers, or to produce telephone numbers using a
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12   sequential number generator. Marks 904 F.3d at 1053.
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13              Here, however, the complaint lacks any allegation that Hustle stores or
                                                                             310-229-9900




                                                                                              14   produces phone numbers. Instead, plaintiffs’ ATDS allegations rest on the thin reed
                                                                                              15   of quotations from Hustle’s website, which merely show that Hustle “enables
                                                                                              16   campaigns like that of DEFENDANT BLOOMBERG to send literally ‘thousands of
                                                                                              17   messages in minutes.’” (Compl. ¶ 19; see also id. ¶ 17 (Hustle “is the developer and
                                                                                              18   provider of a software based text messaging platform that promotes having the
                                                                                              19   ability to send thousands of messages in minutes.”); id. ¶ 19 (Hustle website
                                                                                              20   allegedly “demonstrates its awareness that the recipients of its automated mass
                                                                                              21   message blasts must first have consented to receive the texts”); id. ¶ 20 (Hustle
                                                                                              22   website allegedly references “its software’s ability to confer the power to ‘carry out
                                                                                              23   over a thousand conversations per hour.’”).) The ability to send thousands of
                                                                                              24   messages in minutes—even if presumed to be true—does not establish that Hustle
                                                                                              25   had “the capacity—(A) to store or produce telephone numbers to be called, using a
                                                                                              26   random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C.
                                                                                              27   § 227(a)(1) (emphasis added).          Rather, it shows that humans—like campaign
                                                                                              28

                                                                                                   49066931                                       4
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 12 of 19 Page ID #:44



                                                                                               1   workers—can use Hustle simultaneously to send text messages, which, by itself,
                                                                                               2   does not violate the TCPA.
                                                                                               3              Accordingly, plaintiffs have not sufficiently alleged one of the two required
                                                                                               4   ATDS capabilities and the Court should dismiss the complaint on this basis alone.
                                                                                               5                    2.    Plaintiffs Fail To Allege That Hustle Has The Capacity To Text
                                                                                               6                          Phone Numbers Automatically
                                                                                               7              For Hustle to qualify as an ATDS, plaintiffs must also allege that it can
                                                                                               8   automatically text phone numbers without human intervention. Ammons v.
                                                                                               9   Diversified Adjustment Serv., Inc., No. 218CV06489ODWMAAX, 2019 WL
                                                                                              10   5064840, at *5 (C.D. Cal. Oct. 9, 2019) (finding human intervention precluded
                                                                                              11   technology from qualifying as ATDS); Mata v. Veros Credit, LLC, No.
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12   SACV1698DOCJCGX, 2017 WL 2644633, at *2 (C.D. Cal. Jan. 20, 2017) (“In
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13   order to properly allege use of an ATDS, a lack of human intervention must also be
                                                                             310-229-9900




                                                                                              14   allege[d].”).
                                                                                              15              Here, plaintiffs do not allege that Hustle can automatically dial phone
                                                                                              16   numbers, much less without human intervention. Nor can such a capability be fairly
                                                                                              17   inferred from the complaint’s allegations that “Hustle is built for organizations to
                                                                                              18   text contacts” (Compl. ¶ 19) (emphasis added), that Hustle’s software “enables
                                                                                              19   campaigns … to send” text messages (id. ¶ 19) (emphasis added), and that Hustle
                                                                                              20   “confer[s] the power to ‘carry out … conversations” (id. ¶ 20). Indeed, those
                                                                                              21   allegations actually demonstrate—contrary to what is required to establish an
                                                                                              22   ATDS—that Hustle did not have the capacity to text phone numbers automatically,
                                                                                              23   but instead required the interaction of its customers, i.e. “organizations” and
                                                                                              24   “campaigns,” to send messages.
                                                                                              25              Further, portions of Hustle’s website not quoted by plaintiffs confirm that
                                                                                              26   Hustle merely enables its customers’ teams to dial numbers, explaining that “[o]ur
                                                                                              27   simple web and mobile apps allow your team to text 1000+ people an hour:”
                                                                                              28

                                                                                                   49066931                                      5
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 13 of 19 Page ID #:45



                                                                                               1

                                                                                               2

                                                                                               3

                                                                                               4

                                                                                               5

                                                                                               6

                                                                                               7

                                                                                               8

                                                                                               9

                                                                                              10

                                                                                              11   (Declaration of Witt W. Chang ¶ 3, Ex. A.)1 The human interaction that Hustle
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12   apparently requires to send text messages is fatal to plaintiffs’ attempt to allege that
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13   Hustle is an ATDS.
                                                                             310-229-9900




                                                                                              14                    3.     It Cannot Otherwise Be Inferred That An ATDS Was Used
                                                                                              15              Plaintiffs’ other allegations likewise are insufficient to reasonably infer that
                                                                                              16   Hustle is an ATDS.           In some inapposite cases involving very robust factual
                                                                                              17   allegations regarding text messages, courts have inferred that an ATDS was used to
                                                                                              18   send the text messages at issue. For example, the court in Flores inferred that the
                                                                                              19   defendant used an ATDS where the plaintiff alleged that “(1) Adir sent Flores an
                                                                                              20   identical text message on four separate occasions; (2) every time Flores received this
                                                                                              21   text message, he sent a text message back to Adir saying ‘Stop,’ and after sending
                                                                                              22   that message, he ‘almost immediately’ received another text message from Adir
                                                                                              23   stating that he would no longer receive text messages from Adir; (3) notwithstanding
                                                                                              24   Adir’s representation that Flores would not receive further text messages, Flores
                                                                                              25   continued to receive the same text message on at least three additional occasions; (4)
                                                                                              26

                                                                                              27
                                                                                                   1
                                                                                                          At the motion to dismiss stage, a court may consider a website quoted and
                                                                                              28   cited in the complaint as incorporated by reference. Daniels-Hall v. Nat’l Educ.
                                                                                                   Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).
                                                                                                   49066931                                       6
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 14 of 19 Page ID #:46



                                                                                               1   both categories of text messages—the initial texts and the removal confirmation
                                                                                               2   texts—were generically formatted and appeared to be scripted; (5) although the
                                                                                               3   initial texts included a reference number, none of the texts referenced plaintiff
                                                                                               4   directly; and (6) the texts came from an SMS shortcode, which are typically
                                                                                               5   associated with automated services.” Flores v. Adir Int’l, LLC, 685 F. App’x 533
                                                                                               6   (9th Cir. 2017); see also Mina v. Red Robin Int’l, Inc., No. CV189472PSGGJSX,
                                                                                               7   2019 WL 8108718, at *3 (C.D. Cal. Oct. 15, 2019) (summarizing allegations
                                                                                               8   required to infer that ATDS was used, including whether the texts came from an
                                                                                               9   SMS shortcode rather than a standard telephone number, whether the recipient could
                                                                                              10   interact with a one-word response (e.g. ‘Yes’ or ‘Stop’), whether multiple messages
                                                                                              11   contain similar content, and whether the texts were generically formatted, and
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12   frequency of the messages).
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13              By contrast, this is not a circumstance where the use of an ATDS can be
                                                                             310-229-9900




                                                                                              14   inferred. The complaint makes no attempt to plead facts regarding the text messages,
                                                                                              15   except as a vehicle to squeeze in plaintiffs’ unfounded attack that the text messages
                                                                                              16   were “impersonal and generic, a hallmark of DEFENDANT BLOOMBERG”
                                                                                              17   (Compl. ¶ 16). Plaintiffs’ decision not to include any copies of their text messages
                                                                                              18   with their complaint is telling
                                                                                              19              In all events, plaintiffs’ allegations that the messages are “impersonal and
                                                                                              20   generic” are insufficient to infer that an ATDS was used to send the messages, just
                                                                                              21   as similar allegations in other cases were insufficient. For example, the court in
                                                                                              22   Armstrong held that “the facts that the two-part text message Plaintiff received are
                                                                                              23   ‘generic and impersonal’ and that Plaintiff had no pre-existing business relationship
                                                                                              24   with [defendants] do not create an inference that an ATDS was in fact used.”
                                                                                              25   Armstrong v. Investor’s Bus. Daily, Inc., No. CV182134MWFJPRX, 2018 WL
                                                                                              26   6787049, at *6 (C.D. Cal. Dec. 21, 2018)). Similarly, merely alleging “multiple”
                                                                                              27   text messages were sent does not imply that an ATDS was used. Id. (“It is equally
                                                                                              28   possible that the two text messages were sent manually by a person or perhaps not

                                                                                                   49066931                                     7
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 15 of 19 Page ID #:47



                                                                                               1   using an ATDS at all.”). And plaintiffs’ conclusory recitation that “DEFENDANTS
                                                                                               2   sent the text messages on behalf of DEFENDANT BLOOMBERG using an
                                                                                               3   automatic telephone dialing system” (Compl. ¶ 13) is disregarded for the purposes
                                                                                               4   of a motion to dismiss. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009)
                                                                                               5   (“conclusory allegations of law and unwarranted inferences are insufficient to avoid
                                                                                               6   a Rule 12(b)(6) dismissal”) (internal citation omitted).
                                                                                               7              Accordingly, nothing in plaintiffs’ complaint establishes that an ATDS was
                                                                                               8   used to send the text messages over which they sue.
                                                                                               9              B.    In the Alternative, the Court Should Stay The Action Pending The
                                                                                              10                    Supreme Court’s Decision in Barr
                                                                                              11              In the alternative, a stay is warranted pending the United States Supreme
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12   Court’s forthcoming ruling in Barr v. Am. Ass’n. of Political Consultants, No. 19-
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13   631 (U.S. Jan. 10, 2020), argued May 6, 2020, which could invalidate the TCPA
                                                                             310-229-9900




                                                                                              14   provision pursuant to which plaintiffs sue. “A district court has discretionary power
                                                                                              15   to stay proceedings in its own court.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1109
                                                                                              16   (9th Cir. 2005) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). “[T]he
                                                                                              17   power to stay proceedings is incidental to the power inherent in every court to control
                                                                                              18   the disposition of the causes on its docket with economy of time and effort for itself,
                                                                                              19   for counsel, and for litigants.” Halliwell v. A-T Sols., No. 13-CV-2014-H (KSC),
                                                                                              20   2014 WL 4472724, at *7 (S.D. Cal. Sept. 10, 2014); Landis, 299 U.S. at 254.
                                                                                              21                    1.    The Upcoming Decision in Barr “Bears Upon” This Case
                                                                                              22              This Court’s power to stay proceedings includes the discretion to grant stays
                                                                                              23   “pending resolution of independent proceedings which bear upon the case.” Leyva
                                                                                              24   v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979).
                                                                                              25              Here, a stay is warranted because the Supreme Court’s upcoming decision in
                                                                                              26   Barr not only “bear[s] upon this case” but is potentially case-dispositive. On January
                                                                                              27   10, 2020, the Supreme Court granted certiorari to review the Fourth Circuit’s
                                                                                              28   decision in Am. Ass’n of Political Consultants, Inc. v. Fed. Commc’ns Comm’n, 923

                                                                                                   49066931                                      8
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 16 of 19 Page ID #:48



                                                                                               1   F.3d 159, 170 (4th Cir. 2019), to examine two questions: (1) whether the
                                                                                               2   government-debt exception in the TCPA’s automatic-call ban provision violates the
                                                                                               3   First Amendment; and, if so, (2) whether the proper remedy is to sever the exception
                                                                                               4   or invalidate the entirety of the automatic-call ban provision. Barr v. Am. Ass’n of
                                                                                               5   Political Consultants, Inc., 140 S. Ct. 812 (2020). Oral argument was held on May
                                                                                               6   6, 2020, and a decision is expected prior to the Supreme Court’s summer recess. If
                                                                                               7   the Supreme Court rules that the automatic-call ban provision is invalid due to the
                                                                                               8   unconstitutionality of the government-debt exception,2 then plaintiffs here would
                                                                                               9   have no claim under the TCPA because they predicate their claims on the same
                                                                                              10   TCPA provision. (Compl. ¶ 17.)
                                                                                              11                    2.     The Traditional Factors Favor Staying This Action
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12              The three traditional factors used to determine whether a stay should issue all
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13   favor staying this litigation. Specifically:
                                                                             310-229-9900




                                                                                              14              Where it is proposed that a pending proceeding be stayed, the
                                                                                              15              competing interests which will be affected by the granting or refusal to
                                                                                                              grant a stay must be weighed. Among these competing interests are the
                                                                                              16              possible damage which may result from the granting of a stay, the
                                                                                              17              hardship or inequity which a party may suffer in being required to go
                                                                                                              forward, and the orderly course of justice measured in terms of the
                                                                                              18              simplifying or complicating of issues, proof, and questions of law
                                                                                              19              which could be expected to result from a stay.

                                                                                              20   CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at
                                                                                              21   254-55).
                                                                                              22                           a.    Plaintiffs Would Not Be Prejudiced By A Stay
                                                                                              23              A stay poses no risk of harm to plaintiffs. Mr. Bloomberg withdrew from the
                                                                                              24   presidential race, and plaintiffs have pled no facts to allege ongoing receipt of text
                                                                                              25   messages.
                                                                                              26

                                                                                              27
                                                                                                   2
                                                                                                         Both circuit courts that have addressed the issue—the Fourth and the Ninth
                                                                                              28   Circuits—found that the government-debt exception is unconstitutional. Duguid v.
                                                                                                   Facebook, Inc., 926 F.3d 1146, 1149 (9th Cir. 2019).
                                                                                                   49066931                                       9
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 17 of 19 Page ID #:49



                                                                                               1              Likewise, any delay would be minimal because oral arguments in Barr have
                                                                                               2   already occurred and a ruling is expected prior to the Supreme Court’s summer
                                                                                               3   recess. And, in all events, “[b]ecause delay results inherently from the issuance of
                                                                                               4   a stay, courts have found that mere delay does not, without more, necessitate a
                                                                                               5   finding of undue prejudice and clear tactical disadvantage.” Doerken v. USAA Sav.
                                                                                               6   Bank, No. CV 16-08824-RSWL-MRW, 2017 WL 1534186, at *2 (C.D. Cal. Apr.
                                                                                               7   26, 2017) (quoting Nussbaum v. Diversified Consultants, Inc., No. 15–CV–600,
                                                                                               8   2015 WL 5707147, at *2 (D. N.J. Sept. 28, 2015)). Instead, “courts have held that
                                                                                               9   there is no likelihood of damage or harm to the non-moving party merely because a
                                                                                              10   stay could cause a delay to the plaintiff in receiving money damages.” Id.
                                                                                              11              Indeed, a stay could well inure to plaintiffs’ benefit because in the absence of
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12   one they may needlessly incur significant expense in litigating this matter only to
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13   later learn that their claims require immediate dismissal under Barr. Fontes v. Time
                                                                             310-229-9900




                                                                                              14   Warner Cable, Inc., No. CV14-2060-CAS(CWX), 2015 WL 9272790, at *5 (C.D.
                                                                                              15   Cal. Dec. 17, 2015) (finding stay of TCPA class action appropriate as pending
                                                                                              16   decision could “render moot substantial efforts by the parties as well as many of the
                                                                                              17   Court’s rulings”); Kolloukian v. Uber Techs., Inc., No. CV 15-2856-PSG-JEM, 2015
                                                                                              18   WL 9598782, at *1 (C.D. Cal. Dec. 14, 2015) (determining pending D.C. Circuit
                                                                                              19   decision warrants stay in TCPA class action as stay “will conserve the Court’s and
                                                                                              20   the parties’ resources by simplifying the issues in question, streamlining the
                                                                                              21   resolution of substantive issues, and reducing the burden on the parties”).
                                                                                              22                           b.    MB2020 Would Be Prejudiced By A Stay
                                                                                              23              MB2020 risks wasting resources defending a nationwide class action that
                                                                                              24   could very well be barred by the Supreme Court’s upcoming ruling. California
                                                                                              25   federal courts routinely grant stays to prevent unnecessary expenses and distractions.
                                                                                              26   See, e.g., Errington v. Time Warner Cable Inc., No. 215CV02196RSWLDTB, 2016
                                                                                              27   WL 2930696, at *4 (C.D. Cal. May 18, 2016) (granting stay in TCPA case pending
                                                                                              28   decision by D.C. Circuit because “[i]f the case is not stayed, Defendant may suffer

                                                                                                   49066931                                       10
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 18 of 19 Page ID #:50



                                                                                               1   hardship in conducting discovery and trial preparation”); Stone v. Sterling
                                                                                               2   Infosystems, Inc., No. 2:15-CV-00711-MCE, 2015 WL 4602968, at *2 (E.D. Cal.
                                                                                               3   Jul. 29, 2015) (“The Court sees no reason why Plaintiff should be allowed to conduct
                                                                                               4   discovery on this large class thereby forcing Defendant to incur unnecessary
                                                                                               5   expenses, until it can be established that this case will be proceeding forward.”);
                                                                                               6   McArdle v. AT&T Mobility LLC, No. C 09-1117, 2010 WL 2867305, at *4 (N.D.
                                                                                               7   Cal. July 20, 2010) (granting stay nine months before Supreme Court decision in
                                                                                               8   AT&T Mobility LLC v. Concepcion, 563 U.S. 333 (decided April 27, 2011)
                                                                                               9   “[b]ecause the viability of prosecuting this case as a class action is in question [and]
                                                                                              10   it is not apparent that Defendants should bear this additional expense”).
                                                                                              11                          c.     A Stay Is The Most Judicially Economic Result
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12              A stay would also preserve judicial resources, especially during this time of
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13   global pandemic, as the decision in Barr may require immediate dismissal of all of
                                                                             310-229-9900




                                                                                              14   plaintiffs’ claims. This concern is particularly applicable in the context of class
                                                                                              15   actions, which can expend significant judicial resources as a result of extensive
                                                                                              16   discovery       and    motion    practice.   Abu-Hajar   v.   AutoNation,    Inc.,   No.
                                                                                              17   CV1703505BROAGRX, 2017 WL 10591886, at *3 (C.D. Cal. Aug. 17, 2017)
                                                                                              18   (granting stay nine months before Supreme Court’s decision in Epic Sys. Corp. v.
                                                                                              19   Lewis, 138 S. Ct. 1612 (decided May 21, 2018) and holding “if the case is not stayed
                                                                                              20   pending the Supreme Court’s decision . . . the Court will have unnecessarily
                                                                                              21   expended substantial time and resources in litigating this putative class action
                                                                                              22   lawsuit.”); Eric B. Fromer Chiropractic, Inc. v. New York Life Ins. & Annuity Corp.,
                                                                                              23   No. CV 15-04767-AB (JCX), 2015 WL 6579779, at *2 (C.D. Cal. Oct. 19, 2015)
                                                                                              24   (granting stay in TCPA class action pending two Supreme Court decisions in
                                                                                              25   Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (decided Jan. 20, 2016) and Spokeo,
                                                                                              26   Inc. v. Robins, 136 S. Ct. 1540 (decided May 16, 2016) announced three months and
                                                                                              27   seven months later, respectively, as Court would “face the risk of dedicating
                                                                                              28   substantial resources to proceedings that may ultimately prove unnecessary”).

                                                                                                   49066931                                      11
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
                                                                                            Case 2:20-cv-02231-CBM-JC Document 9 Filed 05/18/20 Page 19 of 19 Page ID #:51



                                                                                               1              Accordingly, the Court should stay this action pending the resolution of Barr,
                                                                                               2   as numerous other courts in California and around the nation have recently done.
                                                                                               3   See, e.g., Nakai v. Charter Commc’ns, Inc., No. CV 19-8035-GW-SSX, 2020 WL
                                                                                               4   1908949, at *6 (C.D. Cal. Apr. 15, 2020) (“The possibility that the automated-call
                                                                                               5   restriction will be invalidated (or at least explained further) warrants a brief stay here
                                                                                               6   that will promote judicial economy.”); Boger v. Citrix Sys., Inc., No. 8:19-CV-
                                                                                               7   01234-PX, 2020 WL 1939702, at *2 (D. Md. Apr. 22, 2020) (“a brief stay until the
                                                                                               8   issuance of a significant, perhaps dispositive, Supreme Court decision promotes
                                                                                               9   judicial economy and preserves litigation resources.”); Seefeldt v. Entertainment
                                                                                              10   Consulting Int’l LLC, No. 4:19-cv-00188, 2020 WL 905844, *1-3 (E.D. Mo. Feb.
                                                                                              11   25, 2020) (granting stay as consideration of factors “favors a stay for the benefit of
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                              12   both parties, as well as for this Court”) (emphasis in the original); Wright v. EXP
VENABLE LLP
                                                    LOS ANG ELES, CA 90067




                                                                                              13   Realty, LLC,. No. 618CV1851ORL40EJK, 2020 WL 1149906, at *1 (M.D. Fla. Feb.
                                                                             310-229-9900




                                                                                              14   7, 2020) (“The Court believes that any proceedings before the Supreme Court issues
                                                                                              15   guidance in the upcoming Barr v. Am. Ass’n will be—among other things—a waste
                                                                                              16   of judicial resources and a waste of the parties’ time and energy.”); Lacy v. Comcast
                                                                                              17   Cable Commc’ns, LLC, No. 3:19-CV-05007-RBL, 2020 WL 2041755, at *2 (W.D.
                                                                                              18   Wash. Apr. 28, 2020) (granting stay after balancing competing interests).
                                                                                              19   V.         CONCLUSION
                                                                                              20              For the foregoing reasons, MB2020 respectfully requests that the Court
                                                                                              21   dismiss plaintiffs’ complaint for failure to state a claim upon which relief may be
                                                                                              22   granted. In the alternative, MB2020 respectfully requests that the Court stay this
                                                                                              23   action pending the Supreme Court’s upcoming decision in Barr.
                                                                                              24    Dated: May 18, 2020
                                                                                                                                                 VENABLE LLP
                                                                                              25

                                                                                              26                                                 By: /s/ Ari N. Rothman
                                                                                                                                                      Ari N. Rothman
                                                                                              27                                                      Witt W. Chang
                                                                                                                                                 Attorneys for Defendant
                                                                                              28                                                 MIKE BLOOMBERG 2020, INC.

                                                                                                   49066931                                      12
                                                                                                   DEFENDANT’S MOTION TO DISMISS THE COMPLAINT, OR IN THE ALTERNATIVE, TO STAY ACTION
